McAllister, J. We have duly considered this case, and fail to find that in the judgment rendered the court extended the liability of the surety beyond the precise terms of the condition of the bond by implication or construction. For it is undoubtedly the law that in such a case as this the liability of the surety will not be extended by implication or construction beyond the precise terms of his undertaking, which is to be strictly construed. Abrahams v. Jones, 20 Ill. App. 86, and authorities there cited. The Appellate Court affirmed the judgment, but eliminated from the record a finding to the effect that the damages were due the plaintiff for the wages as “ laborer and servant.” The condition was, “Now, therefore, if the said Charles L. Epps and Joseph F. Greer shall duly prosecute their appeal with effect, and moreover pay the amounts of the judgment, costs, interest and damages rendered and to be rendered against them, in case judgment shall he affirmed, the above obligation to be void, otherwise to remain in full force and virtue.” We think the judgment was affirmed within the precise terms of the cohdition as above stated, and that the judgment below was not erroneous and should bo affirmed. Jxidgment affirmed.